Citation Nr: 1114044	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for cellulitis of the right hand (claimed as a hand condition).

3.  Entitlement to service connection for low back disability, described as residuals of a transverse fracture of the L4 vertebra and lumbar degenerative disc disease, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for right knee disability, to include chondromalacia and/or bursitis.

5.  Entitlement to service connection for disability of the left lower extremity manifested by leg pain, cramps, and swelling.

6.  Entitlement to service connection for disability of the right lower extremity manifested by leg pain, cramps, swelling, and cellulitis.

7.  Entitlement to service connection for bilateral ankle disability.

8.  Entitlement to a disability rating higher than 10 percent for bilateral foot disability, described as pes planus, history of plantar fasciitis, spur formation, and degenerative arthritis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had unverified active service from July 1972 to February 1977, and verified active service from February 1977 to August 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied a request to reopen a previously-denied claim for service connection for bilateral hearing loss.  The RO also denied service connection for disabilities of the right hand, low back, right knee, left lower extremity, right lower extremity, and bilateral ankles.  In addition, the RO continued a 10 percent disability rating for bilateral foot disability, and denied a TDIU.

In March 2009, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  In September 2009, the Board remanded the case for the development of additional evidence.  With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for disabilities of the right hand, low back, right knee, left lower extremity, right lower extremity, and bilateral ankles, and the issue of a TDIU, are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1993 rating decision denying service connection for bilateral hearing loss.

2.  Evidence received since the January 1993 rating decision shows current left ear hearing impairment disability and addresses noise exposure during service.

3.  The Veteran does not have disabling right ear hearing impairment.

4.  Current disabling left ear hearing impairment, shown in 2008 testing, is not related to any disease, injury, noise exposure, or other events during service.

5.  Left foot disorders, including pes planus, plantar fasciitis, spur formation, and degenerative arthritis, are manifested by arthritis of a group of minor foot joints, foot pain, and foot fatigability, without accentuated pain on manipulation or use, extreme tenderness, or objective evidence of swelling.

6.  Right foot disorders, including pes planus, plantar fasciitis, spur formation, and degenerative arthritis, are manifested by arthritis of a group of minor foot joints, foot pain, and foot fatigability, without accentuated pain on manipulation or use, extreme tenderness, or objective evidence of swelling.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 rating decision is new and material to the claim for service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002) 38 C.F.R. § 3.156 (2010).

2.  Left and right ear hearing impairment disability were not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Left foot disorders, including pes planus, plantar fasciitis, spur formation, and degenerative arthritis, meet the criteria for a separate 10 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276 (2010).

4.  Right foot disorders, including pes planus, plantar fasciitis, spur formation, and degenerative arthritis, meet the criteria for a separate 10 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim in which the claimant is seeking to reopen a previously denied claim by submitting new and material evidence, VA (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the RO provided VCAA notice in letters issued in February 2007 and March 2007.  In those letters, the RO advised the Veteran what information and evidence was needed to substantiate a claim for service connection.  The RO informed the Veteran what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also advised the Veteran how VA determines disability ratings and effective dates.  The case was last adjudicated in a December 2010 supplemental statement of the case.

The appellant did not receive notice specific to his claim to reopen a claim for service connection for bilateral hearing loss.  Nonetheless, in the February 2007 and March 2007 letters, the RO notified the Veteran of the bases for the previous denial of his hearing loss claim and what evidence would been needed to be entitled to the claimed benefits.  The June 2007 RO decision explained the reasons for the denial of the claim.  An October 2007 statement of the case provided the Veteran with the relevant regulations for that claim, as well as an explanation of the reason for the denial of the claim.  Moreover, the record shows that the Veteran was represented by a Veterans Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran was necessary to substantiate his new and material evidence claim, and as such, that he had a meaningful opportunity to participate in the adjudication of that claim, such that the essential fairness of the adjudication was not affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

With respect to the issues that the Board is deciding herein, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcript of the March 2009 hearing.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered of the full history of the disabilities.  

The record reflects that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting written argument and testifying at a hearing.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the issues that the Board is deciding herein.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss

In a January1993 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD with the January 1993 rating decision, and that decision became final.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The regulation defining new and material evidence, 38 C.F.R. § 3.156, was revised in 2001.  The revised regulation applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. (2001).  A February 2007 statement from the Veteran included his request to reopen the claim for service connection for hearing loss.  The revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The only final disallowance of the Veteran's hearing loss claim was the January 1993 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including organic diseases of the nervous system, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

The evidence that was in the Veterans claims file in January 1993 includes service treatment records and the report of an October 1992 VA audiological examination.  On VA examination, the Veteran reported a history of exposure to noise.  On audiological testing during the Veteran's service, and after service in October 1992, the Veteran's hearing was not sufficiently impaired to meet the regulatory requirements for establishing a hearing impairment disability.  

The evidence that has been added to the claims file since January 1993 includes the report of a January 2008 VA audiological examination, and statements from the Veteran, including testimony at the 2009 hearing.  In the 2008 examination, hearing in the Veteran's left ear was sufficiently impaired to be considered a disability for VA purposes.  In the 2009 videoconference hearing, the Veteran described his exposure to noise during and after service.  He indicated that he was exposed to substantial vehicle engine noise in his vehicle maintenance duties during service.  He stated that his post-service work did not expose him to very much noise.

The evidence received since January 1993 shows that the Veteran has a hearing impairment disability.  The existence of a hearing impairment disability is necessary to substantiate the hearing loss service connection claim.  In his hearing testimony, the Veteran compared his noise exposure during service to that after service.  The new evidence is relevant, and raises a reasonable possibility of substantiating the claim.  As the new evidence is therefore also material, the Board grants reopening of the claim for service connection for bilateral hearing loss.

Having reopened the claim, the Board will consider the claim on its merits.  As noted above, testing during service and soon after service showed hearing levels that are not considered a disability for VA purposes.  The auditory thresholds at the relevant frequencies were all less than 26 decibels.  Speech recognition scores were only reported for the October 1992 VA examination, but the scores at that time were greater than 94 percent.

In a VA audiology consultation in September 2007, right ear hearing was within normal limits.  Left ear hearing was within normal limits except for a moderate sensorineural hearing loss at 4000 Hertz.  On VA examination in January 2008, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
10
15
15
20
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The left ear hearing loss at 4000 Hertz meets the VA criteria for hearing impairment disability.  The examiner described the left ear hearing loss at 4000 Hertz as a moderate sensorineural hearing loss.  At the 2008 examination and the 2009 hearing, the Veteran reported that during service he was exposed to noise from tanks, track vehicles, turbine engines, and weapons.  He stated that he did not have hearing protection to wear during the early years of his service, but that he received such protection later in service.  At the 2009 hearing, he indicated that after service he had brief jobs as a mechanic and as a truck driver, and a long term job as a supply technician.  He stated that he did have much noise exposure after service.  He noted that the forklifts used in warehouses where he worked were electric powered, and thus not very noisy.

The Veteran has not been found to have right ear hearing impairment that constitutes a disability for VA purposes; so service connection for right ear hearing loss must be denied.  The Veteran's current left ear hearing loss was not shown during service, nor in the 1992 post-service VA examination.  Considering the absence of hearing disability in October 1992, and the elapse of many years before hearing disability was shown in 2007, the preponderance of the evidence is against service incurrence of the current left ear hearing disability.  The Board therefore denies service connection for that disability.

Bilateral Feet

The RO initially, in 1993, described the Veteran's service-connected disabilities of the feet as "spur formation right foot, pes planus bilateral, bilateral plantar fasciitis."  The RO rated the conditions as a single bilateral disability, assigning one 10 percent disability rating for that disability.  In 2007, the Veteran sought a higher rating or ratings.  In 2007, the RO revised the description to "bilateral, pes planus with history of plantar fasciitis, spur formation and degenerative arthritis."  The RO continued the single 10 percent rating.  The Veteran has appealed for a higher rating (or ratings) for the disorders of the feet.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board will consider whether different ratings are warranted for different time periods.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO evaluated the feet disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5276.  Under Diagnostic Code 5010, traumatic arthritis is rated based on limitation of motion of the affected joints.  If the limitation of motion is noncompensable under the diagnostic codes that address those joints, the arthritis is to be rated at 10 percent for each major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).  Diagnostic Code 5276 provides for evaluating flatfoot (also called pes planus) as follows:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances
  Bilateral  ............................................................ 50 percent
  Unilateral  ............................................................ 30 percent

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:
  Bilateral  ............................................................... 30 percent
  Unilateral  ............................................................. 20 percent

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral  .................... 10 percent

Mild; symptoms relieved by built-up shoe or arch support
   .............................................................. 0 percent

Post-service treatment records show that the Veteran was seen for plantar fasciitis in 2002, swelling in the feet in 2002 and 2004, and cellulitis in the right foot in 2005.

In a January 2007 statement, the Veteran reported that in April 2006 pain in his feet, legs, and back had caused him to quit his job.  He indicated that his job in support services had required two to three hours a day of standing, and sitting at a desk the remainder of the time.

The Veteran had a VA examination of his feet in February 2007.  The Veteran reported that he stopped working in 2006 because of problems with his feet, legs, and back.  He indicated that his feet continued to be symptomatic.  He stated that he had used shoe inserts in the past, but that they did not help.  He reported significant pain in his feet, and flare-ups with swelling, increased pain, and limitation of function.

The examiner found that the Veteran had pronounced planovalgus flatfoot deformities, with no arch whatever.  The feet had weightbearing malalignment of 5 degrees off of the weightbearing line.  The heels were in valgus.  On x-rays, the left foot was completely flat, with no arch.  There was a large spur on the os calcis, spurring in the metatarsophalangeal areas, and tarsal metatarsal arthritis.  Right foot x-rays showed a completely flat foot, spurs on the os calcis, and degenerative changes in the midfoot.  The examiner observed that the Veteran walked with a normal gait.  The Veteran was able to move his left foot to 15 degrees of dorsiflexion, 50 degrees of plantar flexion, 10 degrees of inversion, and 5 degrees of eversion, and his right foot to 15 degrees of dorsiflexion, 50 degrees of plantar flexion, 15 degrees of inversion, and 5 degrees of eversion.  There was a little tenderness under the left heel, and no other tenderness.  The Achilles tendons were normal, without pain on manipulation.  During the examination, the examiner did not observe limitation of function of the feet after repeated motions.  The examiner did not see evidence of painful motion, edema, weakness, or instability.  The examiner's diagnosis was planovalgus flat feet with degenerative arthritis.  The examiner expressed the opinion that the Veteran would have some limitations on standing and walking, more due to his lower extremity edema than to his feet.

In VA outpatient treatment in August 2007, the Veteran reported pain in his feet, worse with weightbearing, with a past diagnosis of plantar fasciitis.  The treating clinician's impression was plantar fasciitis.  Bilateral foot x-rays taken in August 2007 did not show significant change compared to the February 2007 x-rays.

At the 2009 hearing, the Veteran reported that his feet had bad daily pain that worsened over the course of the day.  He stated that the pain in his feet caused problems with standing and walking, and limited him to five minutes of standing or walking.  He reported that his feet sometimes were too painful for him to drive.  He indicated that he also had swelling in his feet.  He argued that separate ratings should be assigned for the disability in each foot.

In the September 2009 remand, the Board instructed that the Veteran should receive a new VA examination to determine the current manifestations of his bilateral foot disability.  The Veteran had a VA examination of his feet in March 2010.  He indicated that he received Social Security disability benefits due to back and heart problems.  He reported having back and lower extremity discomfort.  He used a cane when walking.  He stated that his feet hurt almost all of the time.  He reported that his feet swelled after he had been up for some time.

The examiner noted that the Veteran had rigid bilateral pes planus, with a medial bulge when standing, and mild heel valgus.  With inversion, the feet had essentially no arch.  The feet were abducted with weightbearing and walking.  The examiner did not find evidence of pain on manipulation of the Achilles tendons.  Each ankle had ranges of motion to at least 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  There was no evidence of pain in either foot with any motion.  The examiner indicated that it was likely that the arches were tender.  The examiner found that the Veteran's gait was a little slow, but normal from the standpoint of the feet.  The examiner found that there was no swelling at the time of the examination, which took place at 11:30 a.m.  The examiner stated that the plantar surfaces of both feet had a bubonic coloration.  On x-rays, the left foot had talonavicular pronation, subluxation, a relatively well-aligned forefoot, a small bunion hallux valgus, and distal contracture of the lesser toes.  The right foot had a small calcaneal spur, talonavicular pronation, a relatively well-aligned forefoot, a small bunion hallux valgus, and slight contracture of the lesser toes.  The examiner stated that the x-ray findings were clinically insignificant with regard to pathological discomfort or problems.  The examiner opined that the Veteran's feet had probably not changed over the last 20 years.  The examiner indicated that the Veteran's feet would be expected to fatigue more rapidly than feet without their degree of valgus and pes planus.  The examiner opined that the Veteran's feet disabilities, apart from his other disabilities, would not make him unable to work at an ordinary job that did not have heavy physical demands.

X-rays show arthritis in each of the Veteran's feet, involving multiple joints in each foot.  The arthritis in each foot thus involves a group of minor joints.  The arthritis therefore meets the criteria under Diagnostic Code 5010 for a separate 10 percent rating for each foot.  The medical evidence, including the findings from the 2007 and 2010 examinations, does not show manifestations that warrant a rating higher than the existing rating under Diagnostic Code 5276.  Examiners have noted a complete loss of arches.  The flatfoot deformity has been described as pronounced, and abduction has been noted.  Significantly, however, examinations have not shown any pain on manipulation of the Achilles tendon, or any accentuated pain on motion or use of the feet.  The Veteran reports swelling of the feet, but the swelling has not been observable on either of the recent examinations.  Although a higher rating for pes planus is not warranted, the record supports an increase from the single 10 percent rating for both feet, to two separate 10 percent ratings, one for each foot, based on the arthritis.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The manifestations and effects of the Veteran's bilateral feet disabilities do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.  The Veteran has not had frequent hospitalizations for his feet problems.  The Veteran reports that problems in his feet contributed, along with other disabilities, to difficulty working at duties that require prolonged weightbearing.  The evidence does not indicate, however, that his feet disabilities, by themselves, interfere to a marked extent with his capacity for employment.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for left and right ear hearing loss is denied.

Entitlement to a 10 percent disability rating for left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a 10 percent disability rating for right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran is seeking service connection for a disorder affecting his right hand.  Medical records show complaints and findings regarding his right hand during and after service.  Specifically, his service treatment records show that he was seen in March 1975 for pain in his right hand after striking the hand against a metal object.  In September 1981, he had treatment after he fell on his right hand.  X-rays of that hand showed a fracture at the base of the third metacarpal.  A short arm cast was applied.  In February and March 1984, he sought treatment for pain and swelling in his right hand.  A treating clinician provided an impression of cellulitis.  In a May 1992 medical history for separation from service, the Veteran reported a history of swollen and painful joints.  In a May 1992 service separation examination, the examiner checked "normal" for the condition of the Veteran's upper extremities.  Later in May 1992, in outpatient treatment, the Veteran reported increased overall fatigability, and reported episodes of numbness in his hands, worse in the right hand.

After service, on VA examination in September 1992, the Veteran reported occasional stiffness, weakness, and numbness in both hands and arms.  The examiner found that the Veteran had good grip strength in both hands.  In 1996, the Veteran sought treatment for numbness and pain in his right hand and wrist.  He was found to have right carpal tunnel syndrome, and carpal tunnel release surgery was performed in July 1996.  He was seen in September 1997 for right wrist and hand pain described as sprain.  In October 2000, he was treated for a dog bite to the right hand.  In the 2009 hearing, the Veteran reported receiving treatment during service for cellulitis of the right hand and a fracture of the right hand.  He stated that since those incidents he had experienced less than full function in his right hand.

There is evidence of right hand problems during and after service, without medical findings as to the likelihood that post-service problems are related to the problems during service.  The Board remands the issue for a VA medical examination, with review of the claims file, to provide diagnoses of current right hand disorders and an opinion as to the likelihood that current disorders began during service or were otherwise caused by events during service.
`
The Veteran contends that chronic low back problems began during service or were caused by service-connected chronic feet problems.  His service treatment records show reports of low back pain in 1983, 1989, and 1992.  In some instances, treating practitioners provided impressions of back strain.  Post-service medical records reflect the Veteran's complaints of low back pain in October 1996, April 1999, and May 1999.  In November 1999, the Veteran fell off of a ladder onto his back.  Lumbar spine x-rays showed a transverse fracture of the L4 vertebra.  An MRI showed bulging of lumbar intervertebral discs.  Subsequent medical records show complaints of low back pain and findings of lumbar degenerative changes and degenerative disc disease.  The evidence shows low back strains during and after service, and a traumatic injury of the low back after service in 1999.  The claims file does not contain any medical opinion regarding the likelihood of relationships between current low back disorder and low back problems during service, the post-service injury, and service-connected disorders of the feet.  The Board remands the issue for a VA examination with file review and opinions addressing these questions.

The Veteran states that he has intermittent swelling in his right knee that began during service.  He contends that the right knee disorder may be related to his service-connected disabilities of the feet.  He complained of right knee swelling and instability on a number of occasions during service.  Treating clinicians listed impressions of chondromalacia and bursitis.  After service, on VA examination in September 1992, the Veteran reported having stiffness in both knees in the mornings.  The evidence leaves questions as to whether the Veteran has an ongoing right knee disorder that is related to right knee problems reported during service, or to his bilateral feet disabilities.  The Board remands the issue for a VA examination with file review and opinions addressing these questions.

The Veteran is seeking service connection for disability in the left and right lower legs, manifested by leg pain, cramps, and swelling in both lower legs, and cellulitis in the right lower leg.  The Veteran's service treatment records show complaints of pain, swelling, and cramps in both lower legs.  He often reported pain in the feet as well as the lower legs.  In November 1983, a treating clinician stated that the bilateral lower leg pain was probably secondary to compensated forefoot varus.  After service, in October 1992, the Veteran complained of cramping in his legs.  In 2005, he was treated for cellulitis in his right leg, and reports of swelling in that leg continued into 2006.  The evidence leaves questions as to whether definable disorders of the left and right lower legs began during service and continued after service, and whether any current disorder of either lower leg is related to service-connected feet disabilities.  The Board remands the issues for a VA examination with file review and opinions addressing these questions.

The Veteran is seeking service connection for disability of both ankles.  He essentially contends that bilateral ankle pain began during service and may be related to service-connected disorders of the feet.  During service, the Veteran complained of pain in his feet and legs.  On one occasion, a treating clinician noted evidence of slight tenderness of an ankle.  There is no medical record of ankle complaints soon after service, but in recent years the Veteran has reported pain and swelling in both ankles.  The Board remands the issue for a VA examination with file review and opinions to address the nature and likely etiology of any current disorder of either or both ankles.

The Veteran is seeking a TDIU, essentially claiming that his service-connected disabilities make him unable to work.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to designated VA officials for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

The Board has granted herein a small rating increase of disabilities of the feet, and has remanded herein several claims for service connection for disabilities.  The actions to be taken on remand could develop evidence that affects the outcome of the remanded service connection claims.  After the RO completes the evidentiary development, the RO should reconsider the remanded service connection claims.  Thereafter, the RO should reconsider the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the nature and likely etiology of current disabilities affecting the right hand, low back, right knee, left lower leg, right lower leg, left ankle, or right ankle.  The examiner must be provided with the Veteran's claims file for review.


	(CONTINUED ON NEXT PAGE)
	After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for each current disorder of the right hand, low back, right knee, left lower leg, right lower leg, left ankle, or right ankle.  For each current disorder of those areas, the examiner should express as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder has continued since service, or is otherwise causally related to injury or disease during service.

	For each current disorder of the low back, right knee, left lower leg, right lower leg, left ankle, or right ankle, the examiner should also express an opinion as to whether the current disorder is proximately due to or the result of service-connected pes planus, plantar fasciitis, and arthritis of the feet  This opinion should also address whether the claimed disorders were aggravated by the service-connected pes planus, plantar fasciitis, and arthritis of the feet.

2.  After completion of the above medical examination, review the expanded record and review the Veteran's remanded service connection claims.  If any of those service connection claims are granted on review, assign disability ratings for those disabilities.  Thereafter, review the Veteran's claim for a TDIU.  If any of the remanded claims remains denied, issue a supplemental statement of the case, and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


